                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                      v.                         )                  No. 3:19-CR-55-TAV-HBG
                                                 )
JARET AXELL, and                                 )
JACKSON BROWN,                                   )
                                                 )
                              Defendants.        )

                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties came before the Court on January 13, 2020, for a scheduled

pretrial conference and motion hearing on Defendant Jackson Brown’s Motion to Continue [Doc.

37], filed on December 29, 2020. Assistant United States Attorney Jennifer Kolman appeared on

behalf of the Government. Attorney Kimberly A. Parton represented Defendant Jaret Axell.

Attorney James H. Varner, Jr., represented Defendant Brown. Both Defendants were also present.

       Defendant Brown moves [Doc. 37] the Court to continue the January 28, 2020 trial date to

give counsel time to prepare the case for trial. The Defendant notes that defense counsel is having

knee replacement surgery on December 31, 2019, and recuperation, to include physical therapy,

from this surgery will consume his time in the weeks leading up to the trial. The motion relates

that counsel has explained to the Defendant the right to a speedy trial and that all of the time

leading up to the new trial date will be excludable under the Speedy Trial Act. The motion relates

that the Government does not oppose a trial continuance.
          At the motion hearing, Mr. Varner said that a trial continuance is necessary for two main

reasons. The first is his physical condition, which currently prevents him from functioning. Mr.

Varner stated that physical therapy is consuming most of his time and that he cannot sit at a desk

or concentrate for more than thirty minutes consecutively. Mr. Varner said the second reason is

that once he is able to work, he needs additional time to prepare for trial, given the complex facts

of this case. Ms. Parton moved to join in Defendant Jackson’s Motion to Continue. She said she

needs more time to research and investigate several sentencing enhancements. AUSA Kolman

confirmed that the Government did not oppose the motion. The parties agreed on a new trial date

of May 12, 2020.

          The Court finds the Defendants’ joint motion 1 to continue the trial to be unopposed and

well taken. It also finds that the ends of justice served by continuing the trial outweigh the interest

of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds

that without a trial continuance, Defendant Brown would be deprived of the continuity of counsel.

18 U.S.C. § 3161(h)(7)(B)(iv). The Court also concludes that continuing the trial for three and

one-half months is necessary in this case in order to give counsel for both defendants the

“reasonable time necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Defense

counsel need to research sentencing enhancements, to interview witnesses, and to prepare for trial.

Accordingly, the Court finds that a trial continuance is warranted for counsel to have the reasonable

time necessary to prepare for trial, despite their use of due diligence.           See 18 U.S.C. §

3161(h)(7)(B)(iv).

          The unopposed, joint motion to continue the trial [Doc. 37] is GRANTED, and the trial of

this matter is reset to May 12, 2020. The Court finds that all the time between the filing of


1
    Defendant Axell’s oral motion to join in the motion for a continuance is GRANTED.
                                                   2
Defendant Brown’s motion on December 29, 2019, and the new trial date of May 12, 2020, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, motions in limine are

due on or before April 27, 2020. The undersigned will hold a final pretrial conference on April

28, 2020, at 11:00 a.m. This date will also be the new deadline for concluding plea negotiations

and providing reciprocal discovery. Requests for special jury instructions shall be filed no later

than May 1, 2020, and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) Defendant Brown’s Motion to Continue [Doc. 37] is GRANTED.
              Defendant Axell’s oral motion to join in this motion is also
              GRANTED;

          (2) The trial of this case is reset to commence on May 12, 2020, at 9:00
              a.m., before the Honorable Thomas A. Varlan, United States
              District Judge;

          (3) All time between the filing of the motion on December 29, 2019,
              and the new trial date of May 12, 2020, is fully excludable time
              under the Speedy Trial Act for the reasons set forth herein;

          (4) Motions in limine must be filed on or before April 27, 2020;

          (5) The Court will hold a final pretrial conference on April 28, 2020, at
              10:00 a.m. This date is also the new deadline for filing plea
              agreements in the record and providing reciprocal discovery; and

          (6) Requests for special jury instructions shall be filed no later than May
              1, 2020, and shall be supported by citations to authority pursuant to
              Local Rule 7.4.

       IT IS SO ORDERED.
                                                             ENTER:




                                                             __________________________
                                                             H. Bruce Guyton
                                                             United States District Judge

                                                 3
